Reavis, J.,
(dissenting).-—The relator, in my opinion, has no standing in court on the facts stated in the complaint. The act of January 22, 1897 (Bal. Code, sec. 2202), set forth in the opinion of the court, imposes certain duties upon the state treasurer. It appeared at the time this law was enacted that a large amount of money was lying in what has been designated “the tide land fund.” This, too, was a constantly increasing fund. The object of the law was undoubtedly to use this large amount of money rather than to have it idle and unproductive in the state treasury, and I do not think it material to the rights of the relator whether the direction to the state treasurer in the law be to “invest” this idle money in general fund warrants to be issued hereafter, or to “pay” such general fund warrants to be issued hereafter. The relator’s right, and its utmost scope, is to receive payment of the warrant issued to *30him. When he received his warrant he eonld apply to the treasurer for payment; that was what he went to the treasimer’s office with his warrant for. And if the treasurer could not pay him, he was then entitled to have the proper indorsement, “not paid for want of funds,” written on his warrant, and thereafter it became an interest bearing obligation. The state malees no contract to pay him any interest whatever until after he presents his warrant for payment and payment has been refused. I cannot concede that the relator has any right in law or morals, or any property tangible or intangible, in his claim against the state, that enables him to convert such claim into an interest bearing security at his option. I concede that, if the payment of relator’s claim, as evidenced by his warrant, was from a trust fund of which he had knowledge, such payment would be subject to the trust and the liability would be imposed upon the relator to repay money wrongfully diverted from its purpose. But that is not this case. The treasurer is directed to take up “warrants of the state to be issued hereafter” with the fund arising from the sale of tide lands, paying par therefor. Relator’s warrant itself was issued with this provision of the law in existence. It became a part of the warrant issued to relator, just as binding as though the provision were written in the warrant.
Viewing the relator as having no special right or interest, then, in the further action of the treasurer, and that he. has no interest in the construction of the act, or in the question whether the tide land fund has been repealed or the moneys therein merely invested, and that all these are matters of accounting in the treasurer’s office, and the disposition of the tide land fund solely within the power of the legislature, he has no concern further than the receipt of the money tendered to him by the treasurer. If he has no contract right, as I have endeavored to show, violated by this law, then he cannot complain at all.
*31The court said, in Jones v. Reed, 3 Wash. 57 (27 Pac. 1067):
“ This court . .' . in laying down a policy for this state, deems it safer to relegate the instituting of suits involving the disposition of the revenues of the state, where no private interests are involved, to the judgment and discretion of the attorney general.”
“The law, then, having provided an officer for an especial duty, it is the better policy to submit such litigation to his guidance.”